IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                            Assigned on Briefs March 2, 2010

             STATE OF TENNESSEE v. COURTNEY HUNT-GUY,
                        a/k/a COURTNEY HUNT

                   Appeal from the Criminal Court for Shelby County
                          No. 07-05504   Chris Craft, Judge


                  No. W2009-00978-CCA-R3-CD - Filed July 22, 2010


The Defendant, Courtney Hunt-Guy, was convicted by a Shelby County Criminal Court jury
of theft of property valued at $1000 or more but less than $10,000, a Class D felony, and
evading arrest and vandalism of property valued at $500 or less, both Class A misdemeanors,
and was sentenced by the trial court as a Range I offender to an effective term of three years,
six months in the county workhouse. On appeal, the Defendant contends that the evidence
is insufficient to sustain his convictions and that the trial court imposed an excessive sentence
by not applying the mental health mitigating factor to his felony theft conviction. We affirm
the judgments of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

J OSEPH M. T IPTON, P.J., delivered the opinion of the Court, in which J OHN E VERETT
W ILLIAMS and A LAN E. G LENN, JJ., joined.

Robert Wilson Jones, District Public Defender; Phyllis L. Aluko (on appeal) and Jennifer
Case (at trial), Assistant Public Defenders, for the appellant, Courtney Hunt-Guy, a/k/a
Courtney Hunt.

Robert H. Cooper, Jr., Attorney General and Reporter; Mark E. Davidson, Senior Counsel;
William L. Gibbons, District Attorney General; and Stacy M. McEndree, Assistant District
Attorney General, for the appellee, State of Tennessee.

                                          OPINION

                                            FACTS

       This case relates to a 1985 white Ford Bronco, flight from police, and vandalism of
the squad car in which the Defendant was placed following his arrest. At the trial, Jennice
Peters, a clerical specialist at the Shelby County Clerk’s Office, testified that the Ford Bronco
was registered to Bryan K. Hallum. Bryan Hallum testified that on October 1, 2006, he lent
his Ford Bronco, worth approximately $2500, to his father, Billy Hallum, who was in town
for business and staying at a hotel. He said that the next day, his father called him and
informed him that the Ford Bronco had been stolen. He drove his wife’s vehicle to an
Amoco service station on South Third Street, where he met his father and provided the tag
number of the Bronco to the police officers who had already responded to the scene.

        Hallum testified that approximately two weeks later, he received a call informing him
that the police had found his Bronco. He went to the impound lot to pick it up and
discovered that the front bumper had been bent, the driver’s door had been damaged, the
stereo had been ripped out of the dash leaving loose wires exposed, and some of the inside
trim had been torn. He said that several of his personal items, including his hunting boots
and binoculars, were missing from the vehicle while other items that did not belong to him
were strewn inside, including two suitcases, jeans, jackets, and paperwork. He stated that
the steering column was not broken and that the keys were in the ignition. He said that the
ripped-out stereo was in the back, but it had been destroyed and no longer worked. He stated
that the repairs to the Bronco cost $1500 for the body work alone.

         Hallum testified that he did not know the Defendant and did not give him permission
to use his Bronco. On cross-examination, he acknowledged that he was not “there to see
whether” his father gave anyone permission to use the vehicle. He further acknowledged that
he had no idea how many times the vehicle might have changed hands between the time it
left his father’s possession and the time he recovered it. On redirect examination, he testified
that his father was seventy-six years old and lived in Florida, that their plan had been for his
father to give him a ride to his office on October 2, 2006, and to use the vehicle all day while
he was at work, and that his father was “very upset” when he met him that morning at the
Amoco station.

        Memphis Police Officer Steven Easterwood testified that on October 2, 2006, he
responded to the Amoco station on South Third Street, where he took a theft report and
broadcasted the information to his dispatcher. He said that he received information for the
report initially from Billy Hallum, a white male approximately 75 to 80 years old, and then
later from both Billy and Bryan Hallum. He stated that he waited at the service station until
Bryan Hallum arrived because the elder Hallum did not have a ride, and he was concerned
for his safety.

       Memphis Police Officer Langdon Hubbert testified that on October 17, 2006, he was
assigned to uniform patrol and was stopped at the light at McLemore Avenue and Florida

                                               -2-
Street when a white Ford Bronco matching the description of a vehicle his partner had
mentioned at roll call passed in front of him. He stated that when he turned behind the
vehicle to check its tag number, the driver, later identified as the Defendant, accelerated
rapidly and turned eastbound off Florida Street. He said he caught up with the vehicle after
it had turned southbound on Main Street, where he was able to run its tag number through
dispatch. He testified that he had not activated his lights and was within fifteen feet of the
still-moving vehicle, which by this time “had turned back westbound on Trigg from Horace,”
when the doors came open and both the Defendant and the male passenger jumped out and
fled on foot.

        Officer Hubbert testified that he watched the Bronco strike a fence and come to rest
and that he then turned onto Main Street, where he saw the Defendant emerge from a
backyard and continue southbound. He stated that he called for additional officers to
respond, left his vehicle, and ordered the Defendant to stop. He said the Defendant kept
running, cutting eastbound through some woods toward the next street over. He stated that
he lost sight of the Defendant while chasing him in the woods but that when he emerged on
the next street, he saw the Defendant standing at the front corner of a house. He testified that
he again gave the Defendant “verbal commands,” and the Defendant started running again,
heading eastbound toward the backyard of the house and jumping a couple of fences in his
flight.

       Officer Hubbert testified that he heard another officer say that he had the Defendant
in the 1300 block of Michigan Street, went to that location, and saw the handcuffed
Defendant sitting on the ground in a junkyard. He said that after he and other officers had
placed the Defendant in the back seat of a squad car, using the left rear door, the Defendant
made his way across the seat to the right side and “head butted” the right rear window,
shattering the glass. He stated that the vehicle belonged to the City of Memphis and that he
did not know the cost of repair.

       On cross-examination, Officer Hubbert acknowledged that he did not activate either
his blue lights or his siren when following the Bronco, that the vehicle’s passenger was never
captured, and that he later learned that the Defendant’s driver’s license was suspended. He
further acknowledged that the Defendant was “pretty upset,” “struggled,” and “thrashed
around wildly,” as the officers attempted to take him into custody and was “still struggling,”
although he had “started to calm down a little bit,” when they placed him in the back seat of
the squad car. He testified that he did not see the Defendant get sprayed with pepper spray.

       Memphis Police Officer Keyon Love, one of the uniformed officers who responded
to Officer Hubbert’s call for assistance, testified that he was checking the area when he
noticed the Defendant, who matched the description of one of the suspects, walking in the

                                              -3-
backyard of a house. He said that the Defendant ran when the Defendant saw him and that
he chased the Defendant. He stated that the Defendant jumped a fence into a junkyard and
that he jumped the fence and apprehended the Defendant. He testified that he radioed his
location to other officers, who picked up the Defendant, took him back over the fence, and
escorted him to a nearby squad car. He said that one of the other officers recovered a
screwdriver from the Defendant when he patted him down.

       On cross-examination, Officer Love acknowledged that the Defendant “resisted
somewhat” when taken into custody and that it took several officers to get him back over the
fence. He stated, however, that he would not characterize the Defendant as “struggling”
during the time the Defendant escorted to the squad car. He said he did not see the
Defendant get sprayed by pepper spray and did not recall the Defendant’s crying.

      Memphis Police Officer Michael Staten completed the accident report on the wrecked
Ford Bronco. He identified the vehicle by its vehicle identification number and tag number.

        The Defendant elected not to testify and presented no witnesses in his defense. The
jury convicted him of the indicted offenses, and the trial court sentenced him to concurrent
terms of three years, six months for the felony theft conviction and eleven months for each
of the misdemeanor convictions, for an effective term of three years, six months. This appeal
followed.

                        I. SUFFICIENCY OF THE EVIDENCE

       The Defendant first contends that the evidence is insufficient to sustain his
convictions. Our standard of review when the sufficiency of the evidence is questioned on
appeal is “whether, after viewing the evidence in the light most favorable to the prosecution,
any rational trier of fact could have found the essential elements of the crime beyond a
reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979). This means that we may
not reweigh the evidence, but we must presume that the jury has resolved all conflicts in the
testimony and drawn all reasonable inferences from the evidence in favor of the State. See
State v. Sheffield, 676 S.W.2d 542, 547 (Tenn. 1984); State v. Cabbage, 571 S.W.2d 832,
835 (Tenn. 1978). Any questions about the credibility of the witnesses were resolved by the
jury. See State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997).

                                   A. Theft over $1000

       In order to convict the Defendant of theft over $1000, the State had to prove beyond
a reasonable doubt that the Defendant, with the intent to deprive Bryan Hallum of his Ford
Bronco, knowingly obtained or exercised control over the Bronco without Hallum’s effective

                                             -4-
consent and that the value of the vehicle was $1000 or more but less than $10,000. See
T.C.A. §§ 39-14-103, -105(3) (2006).

       The Defendant argues that the State failed to prove beyond a reasonable doubt that he
knowingly exercised control of the vehicle without the owner’s effective consent or that he
intended to deprive the owner of the vehicle. He asserts that without the testimony of
Hallum’s father about the circumstances under which the vehicle left his possession, “the
jury was left to speculate whether the vehicle was stolen or whether [Hallum’s father] gave,
rented, or sold it to someone.” He further asserts that “it is quite possible that [the vehicle]
changed hands more than once,” especially given the two weeks that elapsed between the
time the vehicle was reported missing and the Defendant’s arrest, and thus, “[i]t is impossible
to say with any degree of moral certainty” that the Defendant knew, at the time he exercised
control of the vehicle, that he did not have the owner’s effective consent to do so. The State
responds by arguing that the jury could properly infer the Defendant’s intent to deprive the
owner of his property from the surrounding facts and circumstances.

        We conclude that the evidence, viewed in the light most favorable to the State, is
sufficient to establish beyond a reasonable doubt that the Defendant knowingly exercised
control over the Bronco without the owner’s consent and with the intent to deprive the owner
of his property. Criminal intent may be inferred from the circumstances of the conduct or
context in which the offense occurs. State v. Inlow, 52 S.W.3d 101, 105 (Tenn. Crim. App.
2000). The State presented evidence that Bryan Hallum lent the vehicle to his father with the
understanding that his father would take him to his office the next morning, that his father
called him the next day from a service station on South Third Street instead of picking him
up for work, and that he responded to his father’s telephone call by driving to the service
station, where he found the vehicle gone and police officers with his father, who was “very
upset.” The State presented further evidence to show the Defendant accelerated from a
uniformed patrol officer who was attempting to run the Bronco’s tag number and then
jumped from the still-moving vehicle, leaving it to crash into a fence, while he fled from the
officer on foot. Finally, the State presented evidence to show that the Bronco was severely
damaged, with the stereo removed and inside trim torn, at the time it was recovered from the
Defendant. From all this evidence, a rational jury could reasonably find that the Defendant
knowingly exercised control over the Bronco without Bryan Hallum’s effective consent and
with the intent to deprive Hallum of his property. The evidence, therefore, is sufficient to
sustain the Defendant’s felony theft conviction.

                                     B. Evading Arrest

       In order to convict the Defendant of misdemeanor evading arrest, the State had to
prove beyond a reasonable doubt that the Defendant fled from someone he knew to be a law

                                              -5-
enforcement officer with the knowledge that the officer was attempting to arrest him. See
T.C.A. § 39-16-603(a)(1)(A) (2006).

        The Defendant argues that the State failed to prove beyond a reasonable doubt that he
knew that the officers were attempting to arrest him at the time that he ran from them. He
points out that there was no evidence that the officers informed him that they wanted to
arrest, rather than merely question, him and asserts that it is likely he ran because he was
driving on a suspended license. He also cites State v. Vincent Conner, No. M2005-00887-
CCA-R3-CD, Maury County (Tenn. Crim. App. Aug. 23, 2006), app. denied (Tenn. Dec. 27,
2006), for the proposition that “[a] chase accompanied solely by verbal commands to stop
is insufficient by itself to establish that a fleeing person knows that the officer is attempting
to arrest him at the time that the person flees.” The State counters that Vincent Conner is
distinguishable on its facts because the officers there, unlike in this case, did not witness the
defendant “engage in any unlawful activity that would have supported an arrest when they
first approached the Defendant.” Id., slip op. at 8.

        We conclude that the evidence presented at the trial is sufficient to establish beyond
a reasonable doubt that the Defendant knew the officers were trying to arrest him at the time
of his flight. Viewed in the light most favorable to the State, the evidence showed that the
Defendant was driving a stolen vehicle, accelerated from a uniformed police officer in a
marked patrol car who pulled behind the vehicle to get its tag number, turned down several
side streets, and jumped from the still-moving vehicle and fled on foot, despite the officer’s
repeated commands for him to stop. We agree with the State that these facts, which provided
the officers with probable cause to arrest the Defendant, distinguish this case from Vincent
Conner. In that case, this court concluded that the evidence was insufficient to sustain a
conviction for evading arrest when the proof showed that officers approached the defendant
not to arrest him but to serve him with papers, the defendant was not engaged in any obvious
illegal activity at the time that he fled, and the officers never announced that they were
attempting to arrest him. Id. The evidence, therefore, is sufficient to sustain the Defendant’s
conviction for evading arrest.

                                        C. Vandalism

       In order to convict the Defendant of vandalism of property valued at $500 or less, the
State had to prove beyond a reasonable doubt that the Defendant knowingly damaged or
destroyed the property of the City of Memphis, which was valued at $500 or less, knowing
that he did not have the owner’s effective consent. See T.C.A. §§ 39-14-408(a), -105(1)
(2006).

       The Defendant argues that the evidence failed to establish either the value of the

                                               -6-
damage to the vehicle’s window or that he knowingly shattered it. In support of the latter
contention, he cites Officer Hubbert’s acknowledgment that the Defendant “struggled” and
“thrashed” as the officers were taking him into custody.

        We conclude that the evidence presented at trial is sufficient to establish that the
Defendant knowingly shattered the rear window of the squad car, which had a value of $500
or less. According to Officer Hubbert, the Defendant had calmed down somewhat by the
time he was placed in the backseat of the squad car and made his way across the seat to the
right side of the vehicle and “head butted” the window. Neither Officer Hubbert nor Officer
Love saw the Defendant get sprayed with pepper spray. Thus, a rational jury could
reasonably find beyond a reasonable doubt that the window damage occurred as the result
of the Defendant’s knowing action rather than in the midst of any wild, uncontrollable
thrashing. Moreover, although no one testified about the value of the window, a rational jury
could reasonably conclude that a window on a motor vehicle would be valued at $500 or less.
The evidence, therefore, is sufficient to sustain the Defendant’s vandalism conviction.

                                     II. SENTENCING

         The Defendant contends that the trial court imposed an excessive sentence for his theft
conviction by not applying mitigating factor (8), that he was suffering from a mental
condition that significantly reduced his culpability for the offense. See T.C.A. § 40-35-
113(8) (2006). He argues that the trial court erroneously found that he was not under stress
at the time of the theft because “the record failed to establish the circumstances by which the
[D]efendant obtained possession or exercised control of the vehicle.” The State responds
that the trial court properly declined to apply the mental health mitigating factor to the theft
conviction because there was no evidence that the Defendant was under stress during the
theft of the vehicle.

        Appellate review of sentencing is de novo on the record with a presumption that the
trial court’s determinations are correct. T.C.A. §§ 40-35-401(d), -402(d) (2006). As the
Sentencing Commission Comments to these sections note, the burden is now on the
appealing party to show that the sentencing is improper. This means that if the trial court
followed the statutory sentencing procedure, made findings of fact that are adequately
supported in the record, and gave due consideration and proper weight to the factors and
principles that are relevant to sentencing under the 1989 Sentencing Act, we may not disturb
the sentence even if a different result were preferred. State v. Fletcher, 805 S.W.2d 785, 789
(Tenn. Crim. App. 1991).

       However, “the presumption of correctness which accompanies the trial court’s action
is conditioned upon the affirmative showing in the record that the trial court considered the

                                              -7-
sentencing principles and all relevant facts and circumstances.” State v. Ashby, 823 S.W.2d
166, 169 (Tenn. 1991). In this respect, for the purpose of meaningful appellate review,

              the trial court must place on the record its reasons for arriving at
              the final sentencing decision, identify the mitigating and
              enhancement factors found, state the specific facts supporting
              each enhancement factor found, and articulate how the
              mitigating and enhancement factors have been evaluated and
              balanced in determining the sentence.

State v. Jones, 883 S.W.2d 597, 599 (Tenn. 1994); see T.C.A. § 40-35-210(e) (2006).

       Also, in conducting a de novo review, we must consider (1) the evidence, if any,
received at the trial and sentencing hearing, (2) the presentence report, (3) the principles of
sentencing and arguments as to sentencing alternatives, (4) the nature and characteristics of
the criminal conduct, (5) any mitigating or statutory enhancement factors, (6) statistical
information provided by the administrative office of the courts as to sentencing practices for
similar offenses in Tennessee, (7) any statement that the defendant made on his own behalf,
and (8) the potential for rehabilitation or treatment. T.C.A. §§ 40-35-102, -103, -210 (2006);
see Ashby, 823 S.W.2d at 168; State v. Moss, 727 S.W.2d 229, 236 (Tenn. 1986).

      In imposing a specific sentence within the appropriate range of punishment for the
defendant:

              [T]he court shall consider, but is not bound by, the following
              advisory sentencing guidelines:

                     (1) The minimum sentence within the range of
                     punishment is the sentence that should be
                     imposed, because the general assembly set the
                     minimum length of sentence for each felony class
                     to reflect the relative seriousness of each criminal
                     offense in the felony classifications; and

                     (2) The sentence length within the range should
                     be adjusted, as appropriate, by the presence or
                     absence of mitigating and enhancement factors set
                     out in §§ 40-35-113 and 40-35-114.

T.C.A. § 40-35-210(c).

                                              -8-
        Exhibits introduced at the sentencing hearing included the Defendant’s presentence
report, copies of his juvenile record, the transcript of his competency hearing, and various
mental health records. The latter showed that the Defendant had a long history of violence,
which included torturing and killing animals, choking his sister, pointing a BB gun at his
stepfather, destroying property, and self-mutilating behavior. They also showed that the
Defendant had been diagnosed with various conditions, including depression disorder,
adolescent onset conduct disorder, antisocial personality disorder, and “stress secondary to
environment.”

        At the conclusion of the sentencing hearing, the trial court found three enhancement
factors applicable to the offenses: (1) that the Defendant had a history of criminal convictions
or behavior in addition to those necessary to establish his range; (8) that the Defendant had
failed to comply with the conditions of a sentence involving release into the community, a
factor to which the court assigned “a good amount of weight”; and (16) that the Defendant
had been adjudicated to have committed a delinquent act or acts as a juvenile that would
constitute a felony if committed by an adult. See T.C.A. § 40-35-114(1), (8), (16) (2006).
The trial court found as a mitigating factor that the Defendant’s criminal conduct neither
caused nor threatened serious bodily injury, see T.C.A. § 40-35-113(1) (2006), but declined
to give it much weight. The trial court also found that mitigating factor (8), “[t]he defendant
was suffering from a mental or physical condition that significantly reduced the defendant’s
culpability for the offense,” see id. § 40-35-113(8), applied to the Defendant’s misdemeanor
convictions but was entitled to little weight, based on the psychological reports indicating
that the Defendant tended to lose control of himself when stressed. The trial court declined
to apply this mitigating factor to the Defendant’s theft conviction, however, finding that there
was no evidence that the Defendant was under stress at the time he was first seen driving the
SUV.

       We conclude that the trial court did not err by not applying the mental health
mitigating factor to the Defendant’s felony theft conviction. As the State notes, there was
no evidence in the record that the Defendant was acting under stress at the time of the
offense. Accordingly, we affirm the sentencing determinations of the trial court.

                                       CONCLUSION

       Based on the foregoing and the record as a whole, we conclude that the evidence is
sufficient to sustain the Defendant’s convictions and that the Defendant’s sentence is
appropriate. We affirm the judgments of the trial court.

                                                ___________________________________
                                                JOSEPH M. TIPTON, PRESIDING JUDGE

                                              -9-